Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-16 and 19-20 in the reply filed on March 17, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the buried layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2016/0351571).
Regarding claim 1, Chan discloses an electrostatic discharge (ESD) protection device comprising: 
a substrate (100) comprising a conductivity region (128 or P-type) arranged therein [Fig. 4 and paragraph 0037]; 
a first terminal region (104a) and a second terminal region (104b) arranged within the conductivity region [Fig. 4]; and 
a field distribution structure comprising: 
an intermediate region (128/222) arranged within the conductivity region between the first terminal region and the second terminal region [Fig. 4]; 
an isolation element (200, 108/110) arranged over the intermediate region [Fig. 4]; and 
a first conductive plate (112a) and a second conductive plate (112b) arranged over the isolation element (108/110); wherein the first conductive plate is electrically connected to the first terminal region (104a) and the second conductive plate is electrically connected to the second terminal region (104b) [Fig. 4].
Regarding claim 2, Chan discloses wherein a portion (D1) of the conductivity region (128) is arranged between the intermediate region and the first terminal region; and wherein another portion (D2) of the conductivity region (128) is arranged between the intermediate region and the second terminal region [Fig. 4].
Regarding claim 3, Chan discloses wherein a first lateral spacing (224a) is arranged between the intermediate region (128) and the first terminal region (130a); and wherein a second lateral spacing (224b) is arranged between the intermediate region (128) and the second terminal region (130b) [Fig. 4].
Regarding claim 4, Chan discloses wherein a length of the first lateral spacing and a length of the second lateral spacing are approximately equal [Fig. 4].
Regarding claim 5, Chan discloses wherein the intermediate region (128) comprises a buried layer (128) and a drift region (222) arranged over the buried layer [Fig. 4].
Regarding claim 8, Chan discloses wherein the isolation element (108/110) adjoins the first terminal region and the second terminal region [Fig. 4].
Regarding claim 9, Chan discloses wherein the isolation element (108/110) extends continuously between the first terminal region and the second terminal region [Fig. 4].
Regarding claim 10, Chan discloses wherein the conductivity region (128) comprises a high voltage well (224) [Fig. 4].
Regarding claim 11, Chan discloses a buried region (224) arranged within the conductivity region (128) [Fig. 4].
Regarding claim 12, Chan discloses wherein each of the first terminal region and the second terminal region comprises: a drift portion (224); a well portion (114/130) arranged within the drift portion; and a contact portion (116/130) arranged within the well portion [Fig. 4A].
Regarding claim 13, Chan discloses wherein the first conductive plate (112a) is electrically connected to the contact portion (116a) of the first terminal region (104a); and wherein the second conductive plate (112b) is electrically connected to the contact portion (116b) of the second terminal region (104b) [Fig. 4A].
Regarding claim 14, Chan discloses wherein the isolation element (108/110) extends between the contact portion of the first terminal region and the contact portion of the second terminal region [Fig. 4A].
Regarding claim 15, Chan discloses wherein the isolation element (108/110) extends across the drift region (224a) of the first terminal region and across the drift region (224b) of the second terminal region [Fig. 4A].
Regarding claim 16, Chan discloses wherein the isolation element (200) comprises a local oxidation of silicon (LOCOS) element; and wherein the isolation element is arranged partially within the conductivity region (128) [Fig. 4 and 0048].
Regarding claim 20, Chan discloses a method of forming an ESD protection device, the method comprising: 
providing a substrate (100) [Fig. 4]; 
forming a conductivity region (128 or P-type) within the substrate [Fig. 4 and paragraph 0038]; 
forming a first terminal region (104a) and a second terminal region (104b) within the conductivity region [Fig. 4]; 
forming a field distribution structure comprising: 
an intermediate region (128/222) within the conductivity region between the first terminal region and the second terminal region [Fig. 4]; 
an isolation element (200, 108/110) over the intermediate region [Fig. 4]; and 
a first conductive plate (112a) and a second conductive plate (112b) over the isolation element (200,108/110) [Fig. 4]; and 
forming an electrical connection between the first conductive plate and the first terminal region (electrical connection formed between source 104a and gate 112a during operation of the device) [Fig. 4]; and 
forming an electrical connection between the second conductive plate and the second terminal region (electrical connection formed between source 104b and gate 112b during operation of the device) [Fig. 4].
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2012/0275072) teaches a protection device 134a [Fig. 3].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815